Citation Nr: 0723961	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  02-08 747A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for service-connected 
lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1996 through 
December 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The claim has 
since come under the jurisdiction of the Montgomery, Alabama, 
RO.


FINDINGS OF FACT

In September 2005, and again in May 2006, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  See 
September 2005 and May 2006 statements from the veteran.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


